Citation Nr: 1546686	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1966 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran experienced acoustic trauma during active service, has a current left ear hearing loss disability, and the evidence in favor of a medical nexus between the current left ear hearing loss disability and active service has attained relative equipoise with the evidence against such a nexus.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that his left ear hearing loss disability is related to his period of active service.  Specifically, he avers that, as a pilot of both jets and helicopters, including in Vietnam, he incurred acoustic trauma, and, as a result, developed a hearing loss disability.  The Board observes that service connection has already been granted for tinnitus and a right ear hearing loss disability.    

Turning to the evidence in this case, a current left ear hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see July 2011 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, the Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during combat in service in Vietnam; an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2014); Shedden, 381 F.3d at 1167.

With regard to the requirement of a medical nexus, the July 2011 VA examiner opined that the Veteran's left ear hearing loss was not related to his active service, reasoning that the service treatment records demonstrated that his hearing sensitivity in the left ear remained stable between his pre-induction and separation hearing threshold screenings (although he acknowledged a mild loss at 4000 Hz and a moderately-severe loss at 6000 Hz).  The examiner cited an Institute of Medicine Report on noise exposure in the military which concluded that, based on current knowledge, noise-induced hearing loss occurs immediately, and that there was no scientific support for delayed onset noise-induced hearing loss manifesting weeks, months, or years after the exposure event.  Notably, the VA examiner also noted in his report that, after service separation, the Veteran worked in sales or as a sales manager for his entire career, and denied any recreational noise exposure.  Thus, no other explanation was offered for the Veteran's left ear hearing loss.  

At the September 2014 Board hearing, the Veteran submitted a letter and examination report from a private physician, Dr. F., who, by contrast, opined that the Veteran's sensorineural hearing loss in the left ear was consistent with excessive noise exposure from helicopters in light of the Veteran's job as a helicopter pilot and the tinnitus that started soon after his military service.   

Moreover, as even the 2011 VA examiner acknowledged, service treatment records demonstrate a shift in the hearing sensitivity thresholds in the left ear.  An audiogram conducted at a pre-induction examination in November 1965 demonstrated puretone thresholds of 5, 0, 0, 5, and 0 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  At a separation examination in April 1971, an audiogram demonstrated puretone thresholds of 15, 10, 5, 10, and 10 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

Although service treatment records do not demonstrate hearing loss, even under the standards of Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that threshold above 20 decibels demonstrates some degree of hearing loss), there is a threshold shift in the left ear between the time of pre-induction and separation.  Moreover, the Board notes that the laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).

In light of the Veteran's credible statements regarding his in-service acoustic trauma, the favorable opinion of Dr. F., and the shift in hearing thresholds in the left ear during active service, the Board finds that the evidence in favor of a nexus relationship between the left ear hearing loss and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for left ear hearing loss is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


